           Case 2:19-cv-00636-JAM-DB Document 49-1 Filed 11/12/19 Page 1 of 5



 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:19-CV-00636-JAM-DB
12                 Plaintiff,
                                                      UNITED STATES’ MOTION FOR APPROVAL OF
13          v.                                        COORDINATION AGREEMENT BETWEEN THE
                                                      UNITED STATES AND CHAPTER 7
14   REAL PROPERTY LOCATED AT 5383                    BANKRUPTCY TRUSTEES
     STONEHURST DRIVE, MARTINEZ,
15   CALIFORNIA CONTRA COSTA COUNTY,
     APN: 367-230-018-7, INCLUDING ALL                Date: December 10, 2019
16   APPURTENANCES AND                                Time: 1:30 p.m.
     IMPROVEMENTS THERETO, ET AL,                     Ctrm: 6, 14th Floor
17
                   Defendants.
18

19
                                             I.   INTRODUCTION
20
            The United States of America, by its attorneys, McGregor W. Scott, United States Attorney for
21
     the Eastern District of California, and Andre M. Espinosa and Kevin C. Khasigian, Assistant United
22
     States Attorneys, hereby move for Court approval of a Coordination Agreement between the United
23
     States and Chapter 7 Trustees for the DC Solar bankruptcy (“DC Solar Trustee”) and bankruptcies for
24
     the five LLCs holding title to the In Rem Defendants (“California LLC Trustee”) (together “the
25
     Trustees”). The Coordination Agreement resolves disputes between the United States and Trustees in
26
     related bankruptcy proceedings pending in Reno, Nevada, and apportions the In Rem Defendants
27
     between the parties. The Coordination Agreement will be filed, via a noticed motion, in the two real
28
                                                        1
                                                                 United States’ Brief in Support of Motion to Approve
                                                                                             Coordination Agreement
            Case 2:19-cv-00636-JAM-DB Document 49-1 Filed 11/12/19 Page 2 of 5



 1 property forfeitures cases in the Eastern District of California, as well as in the related bankruptcy cases
           1
 2 in Reno. A copy of the Coordination Agreement is attached as Exhibit A.

 3

 4                                                         I.    SUMMARY
 5            By entering into the Coordination Agreement, the United States obtains exclusive authority to

 6 forfeit and liquidate 31 of the In Rem Defendants in the two forfeiture cases in the Eastern District of

 7 California. As early as December 2018, the United States identified these 31 properties as associated

 8 with fraud and money laundering crimes, and sought to secure the net equity from the properties for

 9 those defrauded in the scheme described in the In Rem Complaint and criminal pleadings in United

10 States v. Ronald Roach, et al., 2:19-cr-00182-JAM. The value of those properties is considerable and, if

11 the Coordination Agreement is ultimately approved by the Court, the United States intends to focus its

12 efforts on maximizing the value of those properties and addressing victim loss through the restitution

13 process, without the delay and uncertain of bankruptcy court litigation. The Trustees have agreed that

14 the 31 In Rem Defendants are within the jurisdiction of the U.S. District Court in the Eastern District of

15 California and not the Bankruptcy Court’s. Further, the Trustees have agreed not to file claims in the

16 various DC Solar-related forfeiture cases in the Eastern District of California, and will withdraw their

17 motion to enforce the automatic stay filed in Bankruptcy Court earlier this year.

18            Under the Coordination Agreement, United States has agreed not to forfeit eight In Rem

19 Defendants that it previously identified as defendants in the two forfeiture cases, effectively dismissing

20 those In Rem Defendants from the forfeiture cases. The United States has further agreed not to seek

21 forfeiture of certain real property owned by the bankrupt LLCs that is not currently subject to forfeiture

22 by the United States in the Eastern District of California, including approximately ten properties in

23 Mexico and two properties in Northern California. The United States understands that the Trustees will

24 liquidate the properties and any net equity will likely will be paid to the creditors of the DC Solar

25 Solutions estate.

26

27   1
      The Eastern District real property forfeiture cases are: United States v. 725 Main Street, Martinez, California, et al., Case
     2:19−CV−00247-JAM-DB and United States v. 5383 Stonehurst Drive, Martinez, California, et al., Case 2:19-cv-00636-
28   JAM-DB
                                                                    2
                                                                               United States’ Brief in Support of Motion to Approve
                                                                                                           Coordination Agreement
              Case 2:19-cv-00636-JAM-DB Document 49-1 Filed 11/12/19 Page 3 of 5


                                                     II. BACKGROUND
 1
               On April 15, 2019, the United States filed a civil forfeiture complaint in rem against fourteen
 2
     real properties (“defendant properties”) connected to fraud and money laundering crimes in the Eastern
 3
     District of California and elsewhere. The In Rem Complaint resulted from an investigation that went
 4
     overt on December 18, 2018 when law enforcement agents executed a federal search warrant at the
 5
     business location of DC Solar, a solar equipment company with its principal place of business in the
 6
     Eastern District of California. As explained in various court filings in this matter and elsewhere, DC
 7
     Solar was operated as a Ponzi-like scheme eclipsing at least $1 billion in loss.
 8
               Following the filing of the In Rem Complaint, the United States commenced its efforts to notify
 9
     potential claimants of the forfeitures, including serving the complaint on the LLCs2 holding title to the
10
     properties and the owners of those entities, Jeffrey and Paulette Carpoff. The United States also
11
     provided notice of this action to lienholders and lodged the complaints on the bankruptcy docket for
12
     DC Solar’s parent company, In re Double Jump Inc., Case 19-bk-50102. Furthermore, public notice on
13
     the official internet government forfeiture site, www.forfeiture.gov, began on May 4, 2019, and ran for
14
     thirty consecutive days, as required by Rule G(4)(a)(iv)(C) of Supplemental Rules for Admiralty or
15
     Maritime Claims and Asset Forfeiture Actions. See ECF No. 4. A Declaration of Publication was filed
16
     on July 12, 2019, which set forth, among other items, that publication on the government’s forfeiture
17
     website was complete on June 2, 2019. See Dkt. 40. Additionally, the United States has posted copies
18
     of the complaints on many of the properties and filed the restraint of a lis pendens against each of the In
19
     Rem Defendants.
20
               Thus far several parties have filed claims in the case, while others have requested extensions of
21
     time to review the civil and criminal pleadings. As to the actual claimants, only Jeff and Paulette
22
     Carpoff have filed claims of ownership to the properties, filing claims as to each property in their
23
     personal capacity and through their LLCs. See Dkt. 27-28. Second, a bank filed claims concerning
24
     outstanding loans as relates to two In Rem Defendants (2750 Maxwell Way and 4021 Pike Lane) being
25
     sold by the U.S. Marshals Service. Dkt. 6-7. Third, a construction company filed a claim and answer
26
     associated with labor/materials supplied in connection with retaining walls installed at one of the In
27
     2
         The property owners are: Dora Dog Properties, LLC, Dog Blue Properties, LLC, 475 Channel Road, LLC, 2750 Maxwell
28 Way, LLC, Fou Dog, LLC, Antioch Mini Storage, LLC, and 4021 Pike Lane, LLC.
                                                          3
                                                                          United States’ Brief in Support of Motion to Approve
                                                                                                      Coordination Agreement
               Case 2:19-cv-00636-JAM-DB Document 49-1 Filed 11/12/19 Page 4 of 5



 1 Rem Defendants. Dkt. 37. Fourth, Dish Network, a provider of cable and television services, filed a

 2 claim concerning its month-to-month tenancy at one of the In Rem Defendants. Dkt. 33. Lastly, the

 3 California Franchise Tax Board (“FTB”) filed a claim to several of the In Rem Defendants based on

 4 alleged taxes owed to the FTB by Jeff and Paulette Carpoff. Dkt. 35.

 5              At least two potential claimants have requested additional time to file their claims, and the

 6 United States has accommodated each request. Those extensions expire in early December 2019.

 7                                         III. REQUEST TO THE COURT
 8              The Coordination Agreement is a measured compromise that accounts for litigation risk and

 9 positions the United States to maximize victim recovery. First, while the California real estate market

10 has experienced a recent upswing in value, its continued strength is uncertain, and the United States

11 believes a sale in the coming months will result in liquidating the 31 In Rem Defendants when their

12 value is highest. The recent sales of In Rem Defendants 2750 Maxwell Way, 4021 Pike Lane, and 473-

13 475-477 East Channel Road are illustrations of this strategy as each of those sales eclipsed appraised

14 values and totaled millions of dollars in net equity that we hope to administer soon through the
                       3
15 restitution process. Second, many of the properties are apartment buildings, vacant houses, and/or

16 located in cold-weather cities, resulting in higher costs for property management and building

17 maintenance. Such costs cannot be recaptured and therefore erode net equity available for victims.

18 Third, many of the properties have tens of thousands of dollars, if not hundreds of thousands of dollars,

19 in deferred maintenance costs that are most optimally negotiated for in a strong real estate market.

20 Fourth, at least five of the properties are subject to growing liens for unpaid construction costs and

21 homeowner association dues. These items were furnished to the property, or due and owing under a

22 homeowner’s contract, and should be resolved and paid. Fifth, this motion will serve as final notice to

23 those potential claimants that have received an extension to their filing deadlines. Finally, approval of

24 this Coordination Agreement will permit the United States to initiate the restitution and remission

25 process for certain assets liquidated and forfeited, resulting in near-term payments to those defrauded by

26 DC Solar.

27 ///

28   3
         See Exhibit B.
                                                             4
                                                                      United States’ Brief in Support of Motion to Approve
                                                                                                  Coordination Agreement
           Case 2:19-cv-00636-JAM-DB Document 49-1 Filed 11/12/19 Page 5 of 5



 1         For these reasons, the United States respectfully requests this Court approve the Coordination

 2 Agreement between the United States and Trustees.

 3

 4 Date:     11/12/2019                                 MCGREGOR W. SCOTT
                                                        United States Attorney
 5

 6
                                                By:     /s/ Kevin C. Khasigian
 7                                                      ANDRE M. ESPINOSA
                                                        KEVIN C. KHASIGIAN
 8                                                      Assistant U.S. Attorney
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       5
                                                                United States’ Brief in Support of Motion to Approve
                                                                                            Coordination Agreement
